DETAILED ACTION
This office action is in response to request for continued examination of application 16/255,029, filed on 03/18/2021.
Claims 1-6 and 8-11 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
 
Response to Amendment
Applicant’s amendments, filed 03/18/2021, have been entered.
Regarding rejections of claims 1-11 under 35 U.S.C. 103
The rejection of claim 7 has been withdrawn due to cancellation of the claim.
The rejections of claims 1-6 and 8-11 have been modified due to amendment. The claims remain rejected under 35 U.S.C. 103 as outlined herein.

Response to Arguments
	Applicant’s arguments, filed 03/18/2021, have been entered. Examiner’s response to arguments is found below.
Applicant’s arguments are italicized.
Examiner’s responses are bolded.
	
	Applicant’s arguments regarding the subject matter of claim 7 incorporated into claim 1, 10, and 11 have been fully considered. However, Hill is no longer relied upon to teach said subject matter and Applicant’s arguments therefore do not apply to the combination of references cited herein.

Summary: Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 based on the above responses to arguments and the below rejections.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 20190168722), hereinafter Schroeder, in view of Rawashdeh et al. (US 20180257615), hereinafter Rawashdeh, and Hanzawa et al. (US 20140015310), hereinafter Hanzawa.

	Regarding claim 1, Schroeder teaches a method for operating an automated locking brake in a motor vehicle, comprising:
(see at least Schroeder Fig. 2, atarget and aactual during times t1 to t2; P. [0007]: “The emergency braking profile can be a deceleration profile, which describes one or more deceleration values for the motor vehicle to be maximally attained during the emergency braking operation.”); and
shutting off activation of the brake when a shut-off condition has been satisfied (see at least Schroeder Fig. 2, bottom graph of brake pressure dropping to zero at time t2; P. [0031]: “FIG. 2 shows schematically three diagrams, which depict exemplary curves of speed (top diagram), target deceleration and actual deceleration (middle diagram) and target brake pressure and actual brake pressure (bottom diagram) of the own motor vehicle between two times t1 and t2.”; P. [0045]: “FIG. 2 shows three exemplary diagrams, which serve for a better understanding of how the braking correction value and as a result the optimal trigger time for the emergency braking operation are determined.  Here the top diagram shows the driving speed of the own vehicle 10 over the time, wherein the driving speed is to be reduced between the times t1 and t2 from around 33 m/s (corresponding to 120 km/h) to 22 m/s (corresponding to 80 km/h), for example because the vehicle 20 driving in front is driving at a speed of 80 km/h.” *Examiner notes that ending a deceleration because the host vehicle has reduced its speed to a low enough value based on a vehicle in front of it is exemplary of shutting off activation of a brake when a shut off condition has been satisfied.);
and
taking into account at least one predicted value of the brake process in the shut-off condition (see at least Schroeder P. [0045]: “FIG. 2 shows three exemplary diagrams, which serve for a better understanding of how the braking correction value and as a result the optimal trigger time for the emergency braking operation are determined.  Here the top diagram shows the driving speed of the own vehicle 10 over the time, wherein the driving speed is to be reduced between the times t1 and t2 from around 33 m/s (corresponding to 120 km/h) to 22 m/s (corresponding to 80 km/h), for example because the vehicle 20 driving in front is driving at a speed of 80 km/h. For illustration purposes it is assumed here that the speed between the times t1 and t2 is to decrease linearly and that the speed of the vehicle 20 driving in front remains unchanged in the time period considered.  Naturally braking correction value and trigger time can be determined by the brake control system 30 even if the vehicle 20 driving in front changes its speed in the time period considered or/and if the deceleration is not to remain constant, as shown in the middle diagram in FIG. 2, but follows another predetermined deceleration profile (target braking profile), for example.”).
Schroeder does not explicitly teach wherein the setting a defined deceleration of the vehicle is done with a locking brake during a locking brake process or wherein the predicted value of the locking brake process includes an overtravel time of the locking brake process in the shut-off condition.
In the same field of endeavor, Rawashdeh teaches wherein the setting a defined deceleration of the vehicle is done with a locking brake during a locking brake process (see at least Rawashdeh Fig. 5; P. [0028]: “The processing unit 20 is configured to control the braking device 14 by carrying out functions of the microprocessor 36 when an emergency situation occurs.  Specifically, the processing unit 20 performs a Comfortable Emergency Brake (CEB) under such an emergency situation to slow and stop the vehicle 12 in a safe, comfortable manner without violating a red signal of a traffic light 32.  In this embodiment, the processing unit 20 performs the CEB in two phases, an "Automated Comfortable Brake (ACB)" and a "full stop Automated Emergency Brake (AEB)", as will be described below in detail.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known device of an automated locking brake as taught by Rawashdeh in the method of operating an automated brake as taught by Schroeder with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)
wherein the predicted value of the locking brake process includes an overtravel time of the locking brake process in the shut-off condition.
In the same field of endeavor, Hanzawa teaches wherein the predicted value of the locking brake process includes an overtravel time of the locking brake process in the shut-off condition (see at least Hanzawa P. [0172]: “When a negative determination is made at step 800, the processing advances to step 805 and the release state is set to OFF.  At the same time, the motor release drive is switched ON, namely, the motors 10 are caused to rotate in the reverse direction.”; P. [0173]: “The release control end time period is a period of time during which the release control is continued from a timing at which the load on the motors 10 disappears, namely, a timing at which the brake pads 11 have been separated from the brake disc 12.  The greater the amount that the brake pads 11 have been moved by the motors 10 at the time of the lock control, the longer the release control end time period becomes.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the overtravel time consideration of Hanzawa in the automated locking brake method of Schroeder with in order to properly control an automated parking brake with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

	Regarding claim 2, Schroeder teaches the method of claim 1.
	Schroeder further teaches taking into account a remaining time of the locking brake process in the shut-off condition (see at least Schroeder P. [0002]: “Taking the time conditions additionally into consideration, factors such as relative speed and relative acceleration of the motor vehicle driving in front can be determined.”; P. [0038]: “These ACC braking operations follow a predetermined target braking profile, i.e. a predetermined deceleration or/and a predetermined speed reduction, which is to be achieved over a certain period of time or/and over a specified distance (braking distance).”; P. [0045]: “Naturally … trigger time can be determined by the brake control system 30 even if the vehicle 20 driving in front changes its speed in the time period considered or/and if the deceleration is not to remain constant, as shown in the middle diagram in FIG. 2, but follows another predetermined deceleration profile (target braking profile), for example.”).

Regarding claim 3, Schroeder teaches the method of claim 2.
Schroeder further teaches determining the remaining time of the locking brake process based on an acceleration of the vehicle (see at least Schroeder P. [0002]: “Taking the time conditions additionally into consideration, factors such as relative speed and relative acceleration of the motor vehicle driving in front can be determined.”; P. [0038]: “These ACC braking operations follow a predetermined target braking profile, i.e. a predetermined deceleration or/and a predetermined speed reduction, which is to be achieved over a certain period of time or/and over a specified distance (braking distance).”; P. [0045]: “Naturally … trigger time can be determined by the brake control system 30 even if the vehicle 20 driving in front changes its speed in the time period considered or/and if the deceleration is not to remain constant, as shown in the middle diagram in FIG. 2, but follows another predetermined deceleration profile (target braking profile), for example.”).

	Regarding claim 4, Schroeder teaches the method of claim 2.
	Schroeder further teaches determining the remaining time of the locking brake process based on an actual deceleration of the vehicle and a target deceleration of the vehicle (see at least Schroeder Fig. 2, a-target and aactual; P. [0031]: “FIG. 2 shows schematically three diagrams, which depict exemplary curves of speed (top diagram), target deceleration and actual deceleration (middle diagram) and target brake pressure and actual brake pressure (bottom diagram) of the own motor vehicle between two times t1 and t2.”).

	Regarding claim 5, Schroeder teaches the method of claim 2.
	Schroeder further teaches determining the remaining time of the locking brake process based on a progress over time of a deceleration of the vehicle (see at least Schroeder P. [0045]: “FIG. 2 shows three exemplary diagrams, which serve for a better understanding of how the braking correction value and as a result the optimal trigger time for the emergency braking operation are determined.  Here the top diagram shows the driving speed of the own vehicle 10 over the time, wherein the driving speed is to be reduced between the times t1 and t2 from around 33 m/s (corresponding to 120 km/h) to 22 m/s (corresponding to 80 km/h), for example because the vehicle 20 driving in front is driving at a speed of 80 km/h. … Naturally braking correction value and trigger time can be determined by the brake control system 30 even if the vehicle 20 driving in front changes its speed in the time period considered or/and if the deceleration is not to remain constant, as shown in the middle diagram in FIG. 2, but follows another predetermined deceleration profile (target braking profile), for example.”).

	Regarding claim 6, Schroeder teaches the method of claim 1.
	Schroeder further teaches determining a remaining time of the locking brake process based on a change in a deceleration of the vehicle (see at least Schroeder P. [0045]: “FIG. 2 shows three exemplary diagrams, which serve for a better understanding of how the braking correction value and as a result the optimal trigger time for the emergency braking operation are determined.  Here the top diagram shows the driving speed of the own vehicle 10 over the time, wherein the driving speed is to be reduced between the times t1 and t2 from around 33 m/s (corresponding to 120 km/h) to 22 m/s (corresponding to 80 km/h), for example because the vehicle 20 driving in front is driving at a speed of 80 km/h. … Naturally braking correction value and trigger time can be determined by the brake control system 30 even if the vehicle 20 driving in front changes its speed in the time period considered or/and if the deceleration is not to remain constant, as shown in the middle diagram in FIG. 2, but follows another predetermined deceleration profile (target braking profile), for example.”). 

Regarding claim 8, Schroeder teaches the method of claim 1.
	The combination of Schroeder and Rawashdeh does not explicitly teach taking into account at least one of a current angular velocity, a current clamping distance, and a current clamping force in determining the overtravel time.
	In the same field of endeavor, Hanzawa teaches taking into account at least one of a current angular velocity, a current clamping distance, and a current clamping force (see at least Hanzawa P. [0173]: “The release control end time period is a period of time during which the release control is continued from a timing at which the load on the motors 10 disappears, namely, a timing at which the brake pads 11 have been separated from the brake disc 12.”) in determining the overtravel time (see at least Hanzawa P. [0173]: “The greater the amount that the brake pads 11 have been moved by the motors 10 at the time of the lock control, the longer the release control end time period becomes.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of measuring a brake clamp motor load when determining overtravel time as taught by Hanzawa in the brake process determination method of Schroeder in order to properly control an automated parking brake with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)


Regarding claim 9, Schroeder teaches the method of claim 1.
	The combination of Schroeder and Rawashdeh does not explicitly teach taking into account a comparison of the overtravel time and the remaining time of the locking brake process in the shut-off condition; and shutting-off activation of the locking brake when the overtravel time and the remaining time are equal.
 	In the same field of endeavor, Hanzawa teaches taking into account a comparison of the overtravel time and the remaining time of the locking brake process in the shut-off condition; and shutting off activation of the automated locking brake when the overtravel time and the remaining time are equal (see at least Hanzawa P. [0173]: “The release control end time period is a period of time during which the release control is continued from a timing at which the load on the motors 10 disappears, namely, a timing at which the brake pads 11 have been separated from the brake disc 12.”; P. [0174]: “Here, when the release control end counter has not exceeded the release control end time period, this means that the release control is still continuing, and the processing at step 805 is performed.  Then, when the release control end counter exceeds the release control end time period, the processing advances to step 820 and the release state is switched to ON.  At the same time, the release control end counter is set to zero, and the motor release drive is switched OFF.  Thus, the rotation of the motors 10 is stopped, and the brake pads 11 are held in the state of being separated from the brake disc 12.  The release control processing is ended in this manner.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of utilizing a comparison of both overtravel time and remaining time of a locking brake process as taught by Hanzawa in the brake process determination method of Schroeder in order to properly control an automated parking brake with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 10, Schroeder teaches a device configured to carry out a method of operating an automated locking brake in a motor vehicle, the device comprising:
a processor (see at least Schroeder P. [0032]: “The brake control method can be implemented inside the motor vehicle both in hardware and software or a combination of hardware and software.  These also include digital signal processors”) configured to:
set a defined deceleration of the vehicle with the automated brake during a brake process (see at least Schroeder Fig. 2, atarget and aactual during times t1 to t2; P. [0007]: “The emergency braking profile can be a deceleration profile, which describes one or more deceleration values for the motor vehicle to be maximally attained during the emergency braking operation.”);
shut off activation of the automated brake when a shut-off condition has been satisfied (see at least Schroeder Fig. 2, bottom graph of brake pressure dropping to zero at time t2; P. [0031]: “FIG. 2 shows schematically three diagrams, which depict exemplary curves of speed (top diagram), target deceleration and actual deceleration (middle diagram) and target brake pressure and actual brake pressure (bottom diagram) of the own motor vehicle between two times t1 and t2.”; P. [0045]: “FIG. 2 shows three exemplary diagrams, which serve for a better understanding of how the braking correction value and as a result the optimal trigger time for the emergency braking operation are determined.  Here the top diagram shows the driving speed of the own vehicle 10 over the time, wherein the driving speed is to be reduced between the times t1 and t2 from around 33 m/s (corresponding to 120 km/h) to 22 m/s (corresponding to 80 km/h), for example because the vehicle 20 driving in front is driving at a speed of 80 km/h.” *Examiner notes that ending a deceleration because the host vehicle has reduced its speed to a low enough value based on a vehicle in front of it is exemplary of shutting off activation of a brake when a shut off condition has been satisfied.); and
(see at least Schroeder P. [0045]: “FIG. 2 shows three exemplary diagrams, which serve for a better understanding of how the braking correction value and as a result the optimal trigger time for the emergency braking operation are determined.  Here the top diagram shows the driving speed of the own vehicle 10 over the time, wherein the driving speed is to be reduced between the times t1 and t2 from around 33 m/s (corresponding to 120 km/h) to 22 m/s (corresponding to 80 km/h), for example because the vehicle 20 driving in front is driving at a speed of 80 km/h. For illustration purposes it is assumed here that the speed between the times t1 and t2 is to decrease linearly and that the speed of the vehicle 20 driving in front remains unchanged in the time period considered.  Naturally braking correction value and trigger time can be determined by the brake control system 30 even if the vehicle 20 driving in front changes its speed in the time period considered or/and if the deceleration is not to remain constant, as shown in the middle diagram in FIG. 2, but follows another predetermined deceleration profile (target braking profile), for example.”).
Schroeder does not explicitly teach wherein the setting a defined deceleration of the vehicle is done with a locking brake during a locking brake process or wherein the predicted value of the locking brake process includes an overtravel time of the locking brake process in the shut-off condition.
In the same field of endeavor, Rawashdeh teaches wherein the setting a defined deceleration of the vehicle is done with a locking brake during a locking brake process (see at least Rawashdeh Fig. 5; P. [0028]: “The processing unit 20 is configured to control the braking device 14 by carrying out functions of the microprocessor 36 when an emergency situation occurs.  Specifically, the processing unit 20 performs a Comfortable Emergency Brake (CEB) under such an emergency situation to slow and stop the vehicle 12 in a safe, comfortable manner without violating a red signal of a traffic light 32.  In this embodiment, the processing unit 20 performs the CEB in two phases, an "Automated Comfortable Brake (ACB)" and a "full stop Automated Emergency Brake (AEB)", as will be described below in detail.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known device of an automated locking brake as taught by Rawashdeh in the method of operating an automated brake as taught by Schroeder with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)
The combination of Schroeder and Rawashdeh do not explicitly teach wherein the predicted value of the locking brake process includes an overtravel time of the locking brake process in the shut-off condition.
In the same field of endeavor, Hanzawa teaches wherein the predicted value of the locking brake process includes an overtravel time of the locking brake process in the shut-off condition (see at least Hanzawa P. [0172]: “When a negative determination is made at step 800, the processing advances to step 805 and the release state is set to OFF.  At the same time, the motor release drive is switched ON, namely, the motors 10 are caused to rotate in the reverse direction.”; P. [0173]: “The release control end time period is a period of time during which the release control is continued from a timing at which the load on the motors 10 disappears, namely, a timing at which the brake pads 11 have been separated from the brake disc 12.  The greater the amount that the brake pads 11 have been moved by the motors 10 at the time of the lock control, the longer the release control end time period becomes.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the overtravel time consideration of Hanzawa in the automated locking brake method of Schroeder with in order to properly control an automated parking brake with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 11, Schroeder teaches a computer program stored on a non-transitory computer readable storage medium and configured to be executed by a processor (see at least Schroeder P. [0032]: “The brake control method can be implemented inside the motor vehicle both in hardware and software or a combination of hardware and software.  These also include digital signal processors, application-specific integrated circuits, field-programmable gate arrays and other suitable switching and arithmetic components.”) and cause the processor to:
set a defined deceleration of the vehicle with the automated brake during a brake process (see at least Schroeder Fig. 2, atarget and aactual during times t1 to t2; P. [0007]: “The emergency braking profile can be a deceleration profile, which describes one or more deceleration values for the motor vehicle to be maximally attained during the emergency braking operation.”);
shut off activation of the automated brake when a shut-off condition has been satisfied (see at least Schroeder Fig. 2, bottom graph of brake pressure dropping to zero at time t2; P. [0031]: “FIG. 2 shows schematically three diagrams, which depict exemplary curves of speed (top diagram), target deceleration and actual deceleration (middle diagram) and target brake pressure and actual brake pressure (bottom diagram) of the own motor vehicle between two times t1 and t2.”; P. [0045]: “FIG. 2 shows three exemplary diagrams, which serve for a better understanding of how the braking correction value and as a result the optimal trigger time for the emergency braking operation are determined.  Here the top diagram shows the driving speed of the own vehicle 10 over the time, wherein the driving speed is to be reduced between the times t1 and t2 from around 33 m/s (corresponding to 120 km/h) to 22 m/s (corresponding to 80 km/h), for example because the vehicle 20 driving in front is driving at a speed of 80 km/h.” *Examiner notes that ending a deceleration because the host vehicle has reduced its speed to a low enough value based on a vehicle in front of it is exemplary of shutting off activation of a brake when a shut off condition has been satisfied.); and
(see at least Schroeder P. [0045]: “FIG. 2 shows three exemplary diagrams, which serve for a better understanding of how the braking correction value and as a result the optimal trigger time for the emergency braking operation are determined.  Here the top diagram shows the driving speed of the own vehicle 10 over the time, wherein the driving speed is to be reduced between the times t1 and t2 from around 33 m/s (corresponding to 120 km/h) to 22 m/s (corresponding to 80 km/h), for example because the vehicle 20 driving in front is driving at a speed of 80 km/h. For illustration purposes it is assumed here that the speed between the times t1 and t2 is to decrease linearly and that the speed of the vehicle 20 driving in front remains unchanged in the time period considered.  Naturally braking correction value and trigger time can be determined by the brake control system 30 even if the vehicle 20 driving in front changes its speed in the time period considered or/and if the deceleration is not to remain constant, as shown in the middle diagram in FIG. 2, but follows another predetermined deceleration profile (target braking profile), for example.”).
Schroeder does not explicitly teach wherein the setting a defined deceleration of the vehicle is done with a locking brake during a locking brake process or wherein the predicted value of the locking brake process includes an overtravel time of the locking brake process in the shut-off condition.
In the same field of endeavor, Rawashdeh teaches wherein the setting a defined deceleration of the vehicle is done with a locking brake during a locking brake process (see at least Rawashdeh Fig. 5; P. [0028]: “The processing unit 20 is configured to control the braking device 14 by carrying out functions of the microprocessor 36 when an emergency situation occurs.  Specifically, the processing unit 20 performs a Comfortable Emergency Brake (CEB) under such an emergency situation to slow and stop the vehicle 12 in a safe, comfortable manner without violating a red signal of a traffic light 32.  In this embodiment, the processing unit 20 performs the CEB in two phases, an "Automated Comfortable Brake (ACB)" and a "full stop Automated Emergency Brake (AEB)", as will be described below in detail.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known device of an automated locking brake as taught by Rawashdeh in the method of operating an automated brake as taught by Schroeder with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)
The combination of Schroeder and Rawashdeh do not explicitly teach wherein the predicted value of the locking brake process includes an overtravel time of the locking brake process in the shut-off condition.
In the same field of endeavor, Hanzawa teaches wherein the predicted value of the locking brake process includes an overtravel time of the locking brake process in the shut-off condition (see at least Hanzawa P. [0172]: “When a negative determination is made at step 800, the processing advances to step 805 and the release state is set to OFF.  At the same time, the motor release drive is switched ON, namely, the motors 10 are caused to rotate in the reverse direction.”; P. [0173]: “The release control end time period is a period of time during which the release control is continued from a timing at which the load on the motors 10 disappears, namely, a timing at which the brake pads 11 have been separated from the brake disc 12.  The greater the amount that the brake pads 11 have been moved by the motors 10 at the time of the lock control, the longer the release control end time period becomes.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the overtravel time consideration of Hanzawa in the automated locking brake method of Schroeder with in order to properly control an automated parking brake with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662